IN THE
                        TENTH COURT OF APPEALS

                               No. 10-09-00148-CR
                               No. 10-09-00149-CR
                               No. 10-09-00150-CR
                               No. 10-09-00151-CR
                               No. 10-09-00152-CR

LACEDRIC RAY,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                        From the 77th District Court
                         Limestone County, Texas
     Trial Court Nos. 11343-A, 11344-A, 11345-A, 11346-A, and 11630-A


                         MEMORANDUM OPINION


      Lacedric Ray appeals from his five felony judgments of conviction for which the

trial court imposed sentence in open court on January 30, 2009. A motion for new trial

was timely filed, but the notice of appeal was not filed until May 7, 2009, more than

ninety days after sentence was imposed in open court. See TEX. R. APP. P. 26.2(a)(2)

(providing that notice of appeal must be filed within 90 days after date sentence
imposed if defendant timely files a motion for new trial). A timely motion for extension

of time was not filed. See id. 26.3 (providing that motion for extension must be filed

within 15 days after deadline for filing of notice of appeal).

        Ray’s appointed counsel on appeal has advised us by letter of the untimeliness of

Ray’s notices of appeal, has informed us that he has notified Ray, and has conceded that

we lack jurisdiction.

        Because Ray’s notices of appeal are untimely, we lack jurisdiction and dismiss

these appeals.


                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeals dismissed
Opinion delivered and filed July 22, 2009
Do not publish
[CRPM]




Ray v. State                                                                       Page 2